

FIRST AMENDMENT TO LEASE


FIRST AMENDMENT TO THAT CERTAIN LEASE AND ADDENDUM TO LEASE (“ADDENDUM TO
LEASE”) DATED DECEMBER 15, 2000, BETWEEN GUITAR CENTER, INC., A DELAWARE
CORPORATION, (“TENANT”), AND 5795 LINDERO CANYON, L.P., SUCCESSOR IN INTEREST TO
THE J. DAVID GLADSTONE INSTITUTES, A CHARITABLE TRUST (“LANDLORD”) (COLLECTIVELY
“LEASE”)


THIS FIRST AMENDMENT TO LEASE, dated for reference purposes only, May 15, 2007,
(this “Amendment”), is entered into between Landlord and Tenant, in light of the
following facts:


WHEREAS, Landlord and Tenant have previously entered into that certain Lease for
the office building containing approximately 69,060 square feet, located at 5795
Lindero Canyon Road, Westlake Village, California, 91362 (“Premises”);


WHEREAS, Landlord and Tenant have agreed to extend the term of the Lease upon
the terms and conditions set forth herein; and


WHEREAS, subject to the terms and conditions herein, Landlord and Tenant have
agreed to so amend and modify the Lease.
 
NOW, THEREFORE, in consideration of the above promises and mutual covenants,
conditions and provisions contained herein, the parties hereto agree as follows:


1. Defined Terms and Conditions. All initially capitalized terms used in this
Amendment shall have the meaning ascribed thereto in the Lease unless
specifically defined herein.


2.  Incorporation of Recitals. The recitals to this Amendment are an integral
part hereof and are hereby incorporated herein verbatim as part of this
Amendment as if set forth herein.


3. Renewal Term. Paragraph 1.3 of the Lease is hereby amended to extend the
Original Term of the Lease for an additional eight (8) years commencing April
15, 2009 and ending April 14, 2017 (such extended period, the “Original Term”).


4. Base Rent. Paragraph 1.5 of the Lease is hereby deleted in its entirety.
Paragraph 7 of the Addendum to Lease is hereby modified as follows:


“Commencing upon April 15, 2009, the Base Rent for the remainder of the Original
Term shall be $85,634.40 monthly, payable on the fifteenth (15th) day of each
month. The Base Rent shall thereafter escalate 2.5% annually during the
remainder of the Original Term as set forth below:

 
1

--------------------------------------------------------------------------------

 



Period
 
Monthly
April 15, 2009 - April 14, 2010
 
$85,634.40
April 15, 2010 - April 14, 2011
 
$87,775.26
April 15, 2011 - April 14, 2012
 
$89,969.64
April 15, 2012 - April 14, 2013
 
$92,218,88
April 15, 2013 - April 14, 2014
 
$94,524.35
April 15, 2014 - April 14, 2015
 
$96,887.46
April 15, 2015 - April 14, 2016
 
$99,309.65
April 15, 2016 - April 14, 2017
 
$101,792.38”
     

5. Security Deposit. The security deposit in the amount of $71,000, as set forth
in Paragraph 1.7 of the Lease, shall be credited against Base Rent for the month
of May 2009. Paragraph 5 of the Lease is hereby deleted in its entirety.


6.  Options. Paragraph 6 of the Addendum to Lease is hereby deleted in its
entirety. The following paragraph shall be substituted in its place: 


“Options. Landlord hereby grants to Tenant two (2) options to extend the
Original Term of this Lease, the first for an additional five years (through
April 14, 2022) and the second for an additional five years (through April 14,
2027) (each, an “Extension Term”). The first Extension Term shall commence as of
the end of the Original Term. To exercise an Extension Term, Tenant must give
written notice of exercise to Landlord no later than the date which is nine (9)
months prior to the expiration of the Original Term (July 14, 2016) or the first
Extension Term (July 14, 2021), which ever the case may be. If Tenant properly
and timely exercises an Extension Option, then the then current term shall be
extended by the Extension Term and all terms and conditions of this Lease shall
remain in full force and effect. The Base Rent for the first year of the
Extension Term shall escalate by 2.5% over the previous year and shall
thereafter escalate 2.5% annually as set forth below:


First Extension Term
 
Monthly
April 15, 2017 - April 14, 2018
 
$104,337.18
April 15, 2018 - April 14, 2019
 
$106,945.60
April 15, 2019 - April 14, 2020
 
$109,619.24
April 15, 2020 - April 14, 2021
 
$112,359.72
April 15, 2021 - April 14, 2022
 
$115,168.71
     
Second Extension Term
 
Monthly
April 15, 2022 - April 14, 2023
 
$118,047.92
April 15, 2023 - April 14, 2024
 
$120,999.11
April 15, 2024 - April 14, 2025
 
$124,024.08
April 15, 2025 - April 14, 2026
 
$127,124.68
April 15, 2026 - April 14, 2027
 
$130,302.79”
     

7. Existing Equipment. Paragraph 5 of the Addendum to Lease is hereby deleted in
its entirety.



 
2

--------------------------------------------------------------------------------

 

8. Assignment and Subletting. Paragraph 12.1 (a) of the Lease and Paragraph 20
of the Addendum to Lease are hereby deleted in their entirety. The following
paragraph shall be substituted:


“Tenant shall not voluntarily or by operation of law assign, transfer, mortgage
or otherwise transfer or encumber (collectively, “Assignment”) or sublet all or
any part of Tenant's interest in this Lease or in the Premises without
Landlord's prior written consent given under and subject to the terms of Section
12 of the Lease. Notwithstanding anything contained herein to the contrary,
Tenant may, without Landlord’s consent, assign this Lease or sublet all of the
Premises or any portion thereof to: (i) any parent, subsidiary, or affiliate of
Tenant; (ii) any successor to Tenant, by way of merger, reorganization,
consolidation, sale of assets, sale of capital stock or the like; or (iii) an
entity which controls, is controlled by, or is under common control with Tenant,
provided, however, that in the event of an assignment: (a) the surviving entity
assumes the Lease, and, in the case of an assignment or sublet, (b) Landlord
receives notice of the assignment, or subletting, and a copy of the assignment
and assumption agreement, or sublease.”


9.
Termination Right of First Refusal. The following new Paragraphs are added to
the Lease:



Paragraph 51. Termination Right: Tenant shall have the right to terminate the
Lease, by delivery of written notice to Landlord, at any time between June 1,
2011 to August 31, 2011. Additionally, Tenant shall have the right to terminate
the Lease, by delivery of written notice to Landlord, at any time between
September 1, 2013 and November 30, 2013. Tenant shall provide nine (9) month’s
written notice and shall pay an amount equal to the sum of three (3) months Base
Rent, at the then current rental rate, and the unamortized portion based on a
straight-line calculation of the brokerage commission as set forth in the broker
commission agreement attached hereto as EXHIBIT A - COMMISSION AGREEMENT
(“Commission Agreement”). Tenant’s rights to cancel shall be conditioned upon
the City of Westlake Village (or other governmental agency) denying Tenant’s
reasonable request for additional occupancy rights at 5775 Lindero Canyon Road.


Paragraph 52. Right of First Refusal. Subject to the terms of this Lease, if at
any time during the Original Term and any subsequent renewal term, Landlord
receives and desires to accept a bona fide third-party offer (i.e. a Letter of
Intent or similar offer) to purchase the Premises, then Tenant shall have thirty
(30) days following receipt from Landlord of a written itemization of the
relevant terms relating to such third-party offer (the “Term Sheet”) in which to
enter into a binding purchase and sale contract acceptable to the parties to
purchase the Premises on the same economic terms and conditions as were
contained in the Term Sheet, in addition to such other non-economic terms and
conditions as may be acceptable to the parties, if any (the “Binding
Agreement”). If, for any good faith reason (including, without limitation, the
parties’ failure to agree upon the form of the Binding Agreement or any of the
terms contained therein), the parties do not enter into a mutually acceptable
Binding Agreement containing the economic terms set forth in the Term Sheet,
within such thirty (30) day period, then Tenant will be deemed to have elected
not to purchase the Premises on the terms contained in the Term Sheet. In such
event, Landlord shall thereafter have one hundred eighty (180) days from the
expiration of such thirty (30) day period in which to consummate the transaction
with such third party or any other person or entity at a purchase price of not
less than ninety-five percent (95%) of the purchase price contained in the Term
Sheet. In the event Landlord fails to consummate the transaction within such one
hundred eighty (180) day period, Tenant’s right of first refusal shall be
restored. Tenant acknowledges and agrees that its right of first refusal to
purchase the Premises contained in this Paragraph will not be triggered by the
following events: (i) the assignment of the Lease by Landlord to an affiliate of
Landlord, or (ii) transfers by and between or among shareholders, limited
partners, general partners, or members of Landlord or any of the constituents
thereof. To exercise its right, Tenant must, within the same thirty (30) day
time period as above, deposit in escrow with Chicago Title in Westlake Village,
California, all moneys and instruments required by the terms of the offer to be
paid or delivered to Landlord on close of escrow and shall also give Landlord
written notice of the deposit. In the event Tenant fails to exercise the option
to purchase in accordance with the provisions of this Section, Landlord may sell
the Premises to the third party making the offer on the same terms and
conditions set forth in that offer. If for any reason the Premises are not sold
to the party making the offer, Landlord shall give Tenant the same right to
purchase the Premises on receiving any subsequent offer from any third party
that is acceptable to Landlord. If this property is sold to any third party
during the term of this lease, then the provisions of this section shall
thereafter be of no further force or effect. Additionally, the transfer of
Landlord’s title to the Premises resulting from Landlord’s death or by will or
intestacy shall not be deemed to be a sale under the provisions of this
Paragraph.



 
3

--------------------------------------------------------------------------------

 

10. Effectiveness. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original. All of
such counterparts shall constitute but one and the same instrument. This
Amendment shall be effective, as of the date last executed below.


11. No Further Amendments. Except as expressly modified and amended by this
Amendment, the provisions of the Lease shall remain in full force and effect in
accordance with its terms.



 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date set forth below.


LANDLORD:
TENANT:
5795 LINDERO CANYON, L.P.
GUITAR CENTER, INC.,
 
a Delaware corporation 
       
By: ___________________________
By: __________________________
Name:
        Leland P. Smith
Title:
Title: EVP & General Counsel
Date: June 1, 2007
Date: June 1, 2007



 
5

--------------------------------------------------------------------------------

 

